Exhibit 10.1

CONSENT AND AMENDMENT

This Consent and Amendment (this “Consent and Amendment”), dated as of
February 28, 2018, is by and between Stereotaxis, Inc., a Delaware corporation
with offices located at 4320 Forest Park Avenue, Suite 100, St. Louis, MO 63108
(the “Company”), and the holders identified on the signature pages hereto
(“Holders”).

R E C I T A L S

A.    Prior to the date hereof, the Company issued to various holders (including
the Holders hereunder) warrants (the “SPA Warrants”) to purchase an aggregate of
36,923,078 shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”; the Common Stock issuable upon exercise of the Warrants being
referred to as the “Warrant Shares”), pursuant to a Securities Purchase
Agreement, dated as of September 26, 2016 (the “Securities Purchase Agreement”)
between the Company and the investors signatory thereto (such investors
collectively, the “Investors”), all of which SPA Warrants are issued and
outstanding. Capitalized terms not defined herein shall have the meanings set
forth in the Securities Purchase Agreement.

B.    The SPA Warrants that are issued and outstanding as of the date of this
Consent and Amendment are represented by a form of Warrant to Purchase Common
Stock (the “SPA Warrant Agreement”), which such agreements are all substantially
in the form attached to as Exhibit B to the Securities Purchase Agreement.

C.    Section 15 of each SPA Warrant Agreement provides that the SPA Warrant
Agreements may be amended if the Company obtains the consent of holders of at
least a majority of the Warrant Shares obtainable upon exercise of the
outstanding SPA Warrants then outstanding (the “Required Holders”), subject to
certain limitations and provided that such amendment must apply to all of the
outstanding SPA Warrant Agreements, which number as of the date of this Consent
and Amendment is 18,461,540 Warrant Shares.

D.    The Company and the Holders desire to enter into this Consent and
Amendment pursuant to which, among other things, the Company and the Holders
shall agree to amend and restate the SPA Warrant Agreements, in the form
attached hereto as Exhibit A (the “Restated SPA Warrant Agreement”; the shares
of Common Stock issuable upon exercise thereof, the “Restated SPA Warrant
Shares”)), to, among other things: (i) modify the exercise price to provide for
a “Restricted Exercise Period” (as defined therein) at a reduced exercise price
specified therein; (ii) modify certain limitations regarding ownership of the
Company’s Common Stock; (iii) remove certain covenants; and (iv) provide that,
as a condition to exercising the warrants at the reduced exercise price during
the Restricted Exercise Period, the Holders must enter into a lock-up agreement
with respect to the Restated SPA Warrant Shares issued pursuant to any exercise
of the SPA Warrants. Such form of lock-up agreement is attached as Exhibit B
hereto. The Restated SPA Warrant Agreement will provide that the exercise during
the Restricted Exercise Period at the reduced exercise price as provided in the
Restated SPA Warrant Agreement shall only be effected if the Aggregate Exercise
Price (as defined in the Restated SPA Warrant Agreement) for all such warrants
is at least $6,000,000.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

1.    Consent to Amendment. Effective as of the Closing Date (as defined below),
the Holders hereby consent and agree to amend and restate the SPA Warrant
Agreements to the form of Restated SPA Warrant Agreement in the form attached
hereto as Exhibit A. On or prior to the Closing (as defined below), the
following transactions shall occur:

1.1    Delivery. At or following Closing, the Company shall deliver a Restated
SPA Warrant Agreement, exercisable for the same number of Warrant Shares as are
currently exercisable under the SPA Warrant Agreement, to each Holder who has
duly surrendered such Holder’s SPA Warrant Agreement for cancellation. On the
Closing Date, and regardless of whether any Holder has surrendered his, her or
its SPA Warrant Agreement for cancellation, (i) the terms and conditions of the
SPA Warrant Agreements shall be deemed to be no longer in effect, (ii) each
outstanding SPA Warrant Agreement shall be deemed to represent only the right to
receive a substituted Restated SPA Warrant Agreement as a replacement therefor,
and (iii) all exercises of the SPA Warrants shall be deemed to be effectuated
pursuant to the terms and conditions of the Restated SPA Warrant Agreements.

1.2    No Default. The Holders acknowledge that, as of the Effective Time, the
Holders have no knowledge of any outstanding defaults under the Securities
Purchase Agreement, the SPA Warrants or the other Transaction Documents.

1.3    Other Documents. The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate this Consent and Amendment.

1.4    No Additional Consideration; Section 3(a)(9). The parties acknowledge and
agree that the Restated SPA Warrants shall be issued to the Holder in exchange
for the SPA Warrants without the payment of any additional consideration. To the
extent the amendments to the SPA Warrants effected hereby represent the issuance
of a new security under the federal securities laws, this Consent and Amendment
(and the issuance and delivery of the Restated SPA Warrant Agreements in
exchange for the outstanding SPA Warrant Agreements) will be deemed an exchange
made in reliance upon the exemption from registration provided by
Section 3(a)(9) of the Securities Act.

1.5    Closing. Upon confirmation that the Required Holders have executed this
Consent and Amendment, the closing of the transactions contemplated hereby (the
“Closing”) shall occur on such date or such other later date as is mutually
acceptable to the Holders and the Company (the “Closing Date”).

 

2



--------------------------------------------------------------------------------

2.    INVESTMENT REPRESENTATIONS AND WARRANTIES; RELEASE.

2.1    Holder Investment Representations Bring Down. Each Holder hereby makes
the representations and warranties as to itself only as set forth in Section 2
of the Securities Purchase Agreement as if such representations and warranties
were made as of the date hereof and set forth in their entirety in this Consent
and Amendment, mutatis mutandis.

2.2    Holder Ownership Representation. Each Holder hereby represents and
warrants as to itself only, that it is the duly registered and beneficial owner
of the SPA Warrants as set forth on its respective signature page hereto.

2.3    Release. The Holder hereby releases the Company from any and all claims,
demands, debts and causes of action, known or unknown, past, present or future,
arising from any defaults, if any, previously disclosed to the Holder and
outstanding as of the date hereof under the Securities Purchase Agreement, the
SPA Warrant Agreements and/or any other Transaction Documents; provided, that
notwithstanding anything contained herein to the contrary, this release shall
not release the Company from any of its obligations under this Consent and
Amendment or under any other Transaction Document to be performed after the date
hereof. Notwithstanding the proviso in the immediately preceding sentence, in
the event the Company determines, exercising its reasonable judgment, that it is
necessary to file a new registration statement (or post-effective amendment to
the Registration Statement on Form S-1 (File No. 333- 214255)) to register the
Restated SPA Warrant Shares for resale as required by the Registration Rights
Agreement entered into in connection with the Securities Purchase Agreement,
then this Consent and Amendment shall be deemed to be a waiver of any
Registration Default (including any Maintenance Failure), and a release and
waiver of the requirement or obligation to make any Registration Delay Payments
or other liabilities or damages under the Registration Rights Agreement,
provided that such new registration statement (or post-effective amendment)
shall be filed by the Company no later than 30 days after the date of this
Consent and Amendment, and shall have become effective no later than 60 days
thereafter.

3.    MISCELLANEOUS.

3.1    Effective Time. This Consent and Amendments set forth herein shall be
effective upon the date (i) the Company and (ii) Holders holding sufficient
shares of Common Stock to constitute the Required Holders for purposes of
(a) the SPA Warrant Agreement and (b) the Registration Rights Agreement have
executed and delivered this Consent and Amendment (the “Effective Time”).

3.2    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Consent and Amendment shall be governed
by the internal laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

 

3



--------------------------------------------------------------------------------

3.3    Entire Agreement; Counterparts. This Consent and Amendment constitutes
the entire agreement among the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and undertakings, both written and
oral, among the parties hereto, or any of them, with respect to the subject
matter hereof. This Consent and Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

3.4    Severability. If any term, provision, covenant or restriction of this
Consent and Amendment is held by a court of competent jurisdiction or other
authority to be invalid, null and void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Consent and Amendment
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

[The remainder of the page is intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consent and Amendment
as of the day and year first above written.

 

COMPANY: STEREOTAXIS, INC. By:  

/s/ David L. Fischel

Name:   David L. Fischel Title:   CEO

 

[Consent and Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consent and Amendment
as of the day and year first above written.

 

HOLDER: DAFNA LIFESCIENCE LP By:  

/s/ Nathan Fischel

Name:   Nathan Fischel Title:   CEO

 

Aggregate Number of SPA Warrant Shares:    6,153,846 Address for delivery of the
Restated SPA Warrant:    DAFNA CAPITAL MGMT LLC   

10990 Wilshire Boulevard, Suite 1400

Los Angeles, CA 90024

 

[Consent and Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consent and Amendment
as of the day and year first above written.

 

HOLDER: DAFNA LIFESCIENCE SELECT LP By:  

/s/ Nathan Fischel

Name:   Nathan Fischel Title:   CEO

 

Aggregate Number of SPA Warrant Shares:    6,153,846 Address for delivery of the
Restated SPA Warrant:    DAFNA CAPITAL MGMT LLC   

10990 Wilshire Boulevard, Suite 1400

Los Angeles, CA 90024

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consent and Amendment
as of the day and year first above written.

 

HOLDER: JOSEPH KIANI 2007 DYNASTY TRUST By:  

/s/ Joe Kiani

Name:   Joe Kiani

 

Aggregate Number of SPA Warrant Shares:    6,153,846    Address for delivery of
the Restated SPA Warrant:    52
Discovery                                               Irvine, CA
92618                                     

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consent and Amendment
as of the day and year first above written.

 

HOLDER: FRED A. MIDDLETON By:  

/s/ Fred A. Middleton

Name:   Fred A. Middleton

 

Aggregate Number of SPA Warrant Shares:    153,846    Address for delivery of
the Restated SPA                                         
                           Warrant:                                         
                                                                   
                                                                   
                          

 

9